DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 – 9, 11 — 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Menozzi et al (U.S. Patent No. 2012/0263974 A1) in view of Schmidt et al (U.S. Patent
Application Publication No. 2005/0104033 A1).
With regard to Claims 1 — 2 and 6, Menozzi et al disclose an oxygen scavenging
composition used in the making of packaging (paragraph 0010) comprising a polyterpene in the
amount of 0.1 to 5 wt% (paragraph 0010) and a plastic material comprising polyethylene
(paragraph 0010); and cobalt stearate (carboxylate of stearic acid; paragraph 0010); the
composition is a layer in a multilayer film (paragraph 0058); a packaging film comprising an
oxygen scavenging layer is therefore disclosed; the film is made by techniques that are known in
the art (paragraph 0058). Although the disclosed range of amount of polyterpene is not identical
to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05. Menozzi et al fail to
disclose an outer layer comprising a thermoplastic polymer and a passive oxygen barrier layer sandwiched between a first oxygen scavenger layer and a second oxygen scavenger layer.
Schmidt et al teach a packaging film (paragraph 0070) comprising an oxygen scavenging
layer (paragraph 0071) and an oxygen barrier and a structural layer (paragraph 0072) that
comprises a thermoplastic polymer (paragraph 0073) for the purpose of maintaining a low level
of oxygen throughout the package (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
layer comprising a thermoplastic polymer and a passive oxygen barrier layer in order to maintain
a low level of oxygen throughout the package as taught by Schmidt et al. The order of the layers
taught by Schmidt et al, from the outside to the inside, is oxygen barrier layer, oxygen
scavenging layer, and an interior layer (paragraph 0075); a structural layer that is an outer layer is therefore taught. A second oxygen scavenging layer is also disclosed (paragraph 0077). It would have been obvious for one of ordinary skill in the art to provide for a second oxygen scavenger layer that is an additional outer layer,  as  a second oxygen scavenging layer is also disclosed. A passive oxygen barrier layer sandwiched between a first oxygen scavenger layer and a second oxygen scavenger layer would therefore be obtained.
With regard to Claim 3, an inner layer is therefore taught by Schmidt et al that is
the interior layer. Schmidt et al do not explicitly teach that the inner layer is a thermoplastic
polymer, but Schmidt et al teach that the inner layer improves heat sealability (paragraph 0075). It would have been obvious for one of ordinary skill in the art to provide for a
thermoplastic polymer, as a layer having heat sealability would be obtained.
With regard to Claim 4, alternatively, a catalyst is disclosed that is zinc stearate, because a filler that is zinc stearate is disclosed (paragraph 0025 of Menozzi et al). A catalyst is therefore disclosed that consists of a transition metal and counterion.
With regard to Claim 5, adhesive layers are positioned between at least two of the layers
taught by Schmidt et al (paragraph 0076).
With regard to Claims 7 — 8, the polyterpene disclosed by Menozzi et al comprises a
momomer that is alpha — pinene (paragraph 0010).
With regard to Claim 9, although the disclosed range of amount of cobalt stearate is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have
been obvious for one of ordinary skill in the art to provide for any amount within the disclosed
range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a film thickness is taught by Schmidt et al that is 5 to 250
micrometers that is a single layer or multilayer film (paragraph 0070). The disclosed thickness is
therefore the thickness of the film or the oxygen scavenger layer. Although the disclosed range
of thickness in comparison to total thickness is not identical to the claimed range, the disclosed
range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art
to provide for any amount within the disclosed range, including those amounts that overlap the
claimed range. MPEP 2144.05.
With regard to Claim 12, a container is disclosed by Menozzi et al (bottle; paragraph
0058).
With regard to Claims 13 and 15, a method comprising providing polymers and additives
and a mixing process and shape forming process is therefore taught.
With regard to Claims 14 and 16, the polyterpene and transition metal catalyst taught by
Schmidt et al are provided in the form of a masterbatch (any compounds useful in oxygen
scavenging packaging comprise the masterbatch; paragraph 0045).
With regard to Claim 18, Menozzi et al disclose that additives are optional (paragraph
0010). The oxygen scavenging layer therefore consists of the plastic material, the polyterpene
and the cobalt stearate.
3. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Menozzi et al
(U.S. Patent No. 2012/0263974 A1) in view of Schmidt et al (U.S. Patent Application
Publication No. 2005/0104033 A1) and further in view of Kani et al (U.S. Patent Application
Publication No. 2012/0052225 A1).
Menozzi et al and Schmidt et al disclose a film as discussed above. Menozzi et al and
Schmidt et al fail to disclose an oxygen barrier layer that is 3 to 30% of the thickness of the film.
Kani et al teach packaging (paragraph 0001) comprising an ethylene vinyl alcohol
layer having a thickness of 10 to 700 microns (paragraph 0182) for the purpose of providing
flex crack resistance without impairing barrier properties (paragraph 0187).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
thickness of 10 to 700 microns in order to obtain flex crack resistance without impairing
barrier properties as taught by Schmidt et al. Although the disclosed range of thickness is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have
been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

4. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Menozzi et al
(U.S. Patent No. 2012/0263974 A1) in view of Schmidt et al (U.S. Patent Application
Publication No. 2005/0104033 A1) and further in view of Black et al (U.S. Patent Application
Publication No. 2014/0220281 A1).
Menozzi et al and Schmidt et al disclose a packaging film as discussed above. Menozzi et al and Schmidt et al fail to disclose an oxygen scavenging layer having a haze of 1.9% or less.
Black et al teach packaging comprising an oxygen scavenger (paragraph 0272) and a
resin, that is a monolayer (paragraph 0278), therefore a layer, and a terpene (paragraph 0290)
that is a polyterpene (paragraph 0056) having a haze of 5% or less (paragraph 0281) for the
purpose of obtaining packaging that is clear (paragraph 0006).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
oxygen scavenging layer having a haze of 5% or less in order to obtain packaging that is clear as
taught by Black et al. Although the disclosed range of haze is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782